The defendant’s appeal to the Supreme Judicial Court under the provisions of G. L. c. 231, § 109, was transferred to this court under the provisions of G. L. c. 211 A, §§ 10 and 12. One obstacle to the prosecution of the appeal is the fact (disclosed by the docket entries transmitted under S. J. C. Rule 1:09 and apparent from the face of the unattested copies of the “Defendant’s Appeal” transmitted by the clerk of the District Court) that the defendant did not claim his appeal from the order of the Appellate Division until eight months and eleven days after the expiration of the five-day period set out in G. L. c. 231, § 109. Compare Johnson v. Fore River Motors, Inc. 347 Mass. 776.

Appeal dismissed.